Citation Nr: 9905381	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.  This is an appeal from a September 1994 
rating action by the Department of Veterans Affairs (VA) 
Regional Office Muskogee, Oklahoma, which denied entitlement 
to service connection for post-traumatic stress disorder.  


REMAND

The veteran's service medical records do not reflect any 
complaints or findings regarding a psychiatric disability.  
His service records indicate that he served in the Republic 
of Vietnam from April to November 1968.  His military 
specialty was that of a heavy vehicle operator.  His units 
were the 670th Transportation Company and 24th Transportation 
Company.  

The veteran submitted a claim for VA disability benefits in 
June 1994.  He submitted a statement regarding various 
stressors experienced in Vietnam including observing a Korean 
officer shoot a captive Vietcong soldier, being involved in a 
firefight, killing two enemy personnel and learning of the 
death of a high school friend, Kenneth W. Skinner, III, in 
June 1968 in Vietnam.  

VA outpatient treatment records were received by the regional 
office reflecting that the veteran was seen on several 
occasions in 1994 for psychiatric problems.  An assessment of 
post-traumatic stress disorder was made.  

The veteran was examined by the VA in August 1994.  He 
reported nervousness, headaches and depression since his 
military service.  It was indicated that he had been started 
on Prozac by his family physician for his depression and 
since that time he had had very little depression, 
nervousness or headaches.  It was reported that he 
infrequently dreamed and the dreams were not always related 
to Vietnam.  He denied any nightmares or flashbacks.  It was 
reported that he had friends and apparently got along 
reasonably well with others.  The veteran appeared anxious 
and kept his hands tightly clenched.  It was indicated that 
his mood was not depressed but his affect was flattened.  The 
impression was dysthymia in remission.  

The examiner commented that there was no evidence to support 
a diagnosis of post-traumatic stress disorder.  He stated 
that specific stressors were lacking and the veteran was not 
having significant intrusive thoughts.  

The regional office received records from Wendy Heller, M.D., 
reflecting treatment of the veteran from 1989 to 1994.  In 
May 1989 it was indicated that he had been having a sleep 
disturbance, eating disorder and depression.  It was reported 
that he had suffered a long time from post Vietnam trauma 
complex.  

During the course of a June 1995 hearing at the regional 
office, the veteran again described the stressors reported in 
his earlier statement.  He indicated that he had never 
received the Combat Infantryman Badge even though he had been 
shot at on occasion and wound up having to shoot some people.  
He reported that he had not received any combat awards or 
decorations.  

In June 1996 the U.S. Army and Joint Services Environmental 
Support Group (now U.S. Armed Services Center for Research of 
Unit Records) provided copies of operational reports of the 
Headquarters of the 24th and 670th Transportation Companies 
at Cam Ranh Bay from February to October 1968.  It was 
indicated that the incidents that the veteran described could 
not be documented.  

The Board notes that the Vietnam Veterans Memorial Directory 
of Names contains the name of the acquaintance referred to by 
the veteran as having died in Vietnam in June 1968.  His home 
of record was Dell City, Oklahoma.  

The Board further notes that a January 1994 VA outpatient 
treatment record contains a diagnosis of post-traumatic 
stress disorder based partly upon the veteran's claimed 
Vietnam stressor of hearing that his friend died.

Since there is a diagnosis of post-traumatic stress disorder 
based on a possible verified stressor and since the medical 
evidence of record is conflicting as to whether the veteran 
actually experiences post-traumatic stress disorder, further 
development is required.

On the basis of the present record and in order to afford the 
veteran every consideration, findings of fact and conclusions 
of law are being deferred pending a REMAND for the following 
action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since June 1994 for 
a psychiatric disability.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  After the above records have been 
secured, the veteran should be examined 
by a board of two psychiatrists 
experienced in cases involving post-
traumatic stress disorder in order to 
determine the nature and extent of any 
psychiatric disability present and 
whether symptoms consistent with a 
diagnosis of post-traumatic stress 
disorder are manifested.  In addition, an 
opinion regarding the existence and the 
etiology of each psychiatric disability, 
including post-traumatic stress disorder, 
should be included in the examination 
report in accordance with DSM-IV.  If 
post-traumatic stress disorder is 
diagnosed, each stressor found sufficient 
to serve as the basis for such diagnosis 
should be specifically identified.  If 
post-traumatic stress disorder is not 
found, the VA examiners should discuss 
the findings of the private and VA 
medical professionals, who have stated 
that the veteran has such a disorder due 
to emotional trauma experienced by the 
veteran during service.  It is essential 
that the claims file be made available to 
the examiners for review prior to 
conducting the examination.  

3.  After all examinations have been 
completed, the veteran's claim should 
then be reviewed by the regional office.  
If the denial is continued, he should be 
sent a supplemental statement of the case 
and be afforded the appropriate time in 
which to respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  



		
	ROBERT E. P. JONES
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

